The opinion of the Court was delivered by
Knox, J.
This action was brought by the Allegheny and Manchester Plank-Road Company, to enforce the payment of a subscription to the stock of the company.
The defence was that the Act incorporating the company is void, for the reason that it was not signed by the speakers of the two houses.
It is not denied but that the bill incorporating this company, passed both houses of the legislature, was approved by the governor, enrolled in the secretary’s office, and published in the pamphlet *378laws of the session, and that the charter issued to the corpora-tors ; but it is contended that in the absence of the signatures of the speakers of the Senate and House of Representatives, all this is of no avail.
That the position assumed by the plaintiff cannot be sustained, is too plain for argument.
When a bill has received the sanction of the Senate and House of Representatives, and the,executives’ approval, it is a law; and the highest evidence of its authenticity is the enrolment in the secretary’s office; and the certificate of the secretary is conclusive evidence that this Act was thus entered of record.
There is nothing in the constitution requiring the signatures of the presiding officers of the two houses to be annexed to a hill preparatory to its becoming a law. Neither is there any general statute to this effect. Each branch of the legislature by its own rules has adopted this as a safe and convenient method of signifying to the governor what bills are ready for his approval or rejection, and for this purpose the practice is, one of great utility, serving as it does to guard against mistake or imposition; but the signatures áre no part of the law-making power, and their absence detracts nothing from the force of the enactment.
This view of the case renders it unnecessary that we should consider the other questions raised. The Common Pleas properly held that there was nothing in the defence.
Judgment affirmed.